In an action for a permanent injunction, defendants appeal from an order of the Supreme Court, Suffolk County, entered November 30, 1977, which, inter alia, granted plaintiff’s motion for a preliminary injunction and enjoined defendants from maintaining, harboring or housing horses on their property. Order affirmed, without costs or disbursements, on condition that plaintiff be ready to proceed to trial on April 3, 1978, on which date the action is directed to be tried. The stay heretofore granted is hereby continued until April 3, 1978, subject to the further order of the trial court. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur.